Citation Nr: 1016690	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected disability of diabetes mellitus, type 
II.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's depression is directly caused or chronically 
worsened by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Depression is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in February 2008 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  This letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The February 2008 letter 
provided this notice to the Veteran.  

The Board observes that the February 2008 letter was sent to 
the Veteran prior to the April 2008 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the February 2008 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in a March 2008 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the service and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record and the statements of the 
Veteran, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).   

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran has limited his claim to service connection for 
depression as secondary to his service connected diabetes 
mellitus, type II.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service connected disability is 
required.

The Veteran claims that his current depression should receive 
secondary service connection to his diabetes mellitus, type 
II.  As such, it is necessary to determine if his depression 
was proximately caused by or chronically worsened by the 
Veteran's service-connected diabetes mellitus, type II.

As noted above, the Veteran was afforded a C&P examination in 
March 2008 to determine whether the Veteran's service-
connected diabetes mellitus, type II, caused or chronically 
worsened the Veteran's depression.  Initially, the Board 
acknowledges the Veteran's and his representative's 
contentions that the March 2008 examination was inadequate 
because communication difficulties between the Veteran and 
the examiner resulted in the examiner failing to understand 
that the Veteran's depression did not start until the Veteran 
started suffering from extremely high blood sugar levels.  
However, as will be explained below, the Board finds that the 
examiner made his determination after reviewing the entire c-
file and considering the totality of the Veteran's situation 
and therefore the examination is more than adequate.  

In this regard, the examination report notes that the Veteran 
previously experienced some depression in 1986 associated 
with discovering that his wife had cheated on him.  He 
attempted suicide at that time, but sought help and 
counseling from the VA and after a divorce, fully recovered.  
The Veteran again sought help with his depression in October 
2007.  At that time it was noted that the Veteran met the 
criteria for depression secondary to alcohol dependency.  The 
examiner noted the Veteran's history of DWIs and 3-4 times 
per week alcohol use, as well as his occasional marijuana 
use.  The record indicates that the Veteran was diagnosed 
with diabetes mellitus, type II in approximately 2000.  The 
examiner then notes that the Veteran was in a motorcycle 
accident in 2003 in which he suffered a closed head injury 
and multiple fractures including one in his cervical 
vertebrae.  The Veteran was diagnosed with a traumatic brain 
injury.  Finally, the examiner notes that the Veteran was 
physically abused by his father when he was a child.  

With consideration of the Veteran's history, the March 2008 
examiner diagnosed the Veteran with depression secondary to 
alcohol dependence.  The examiner further opined that the 
Veteran's signs and symptoms with regard to his depression 
are less likely due to his diabetes mellitus.  The examiner 
provided various rationales for his opinion including the 
physical and emotional trauma that the Veteran experienced 
prior to becoming depressed, such as the physical abuse by 
his father and emotional abuse by his former spouse; the 
Veteran's current health difficulties, and the residuals of 
the 2003 motorcycle accident.  The examiner notes that the 
Veteran's most recent onset of depression seems to have been 
around October 2007.  The examiner further acknowledged that 
while the Veteran's physical and emotional abuse had occurred 
many years prior and that the Veteran was diagnosed with 
diabetes mellitus, type II, only 7 or 8 years prior to the 
examination, the most recent event affecting the Veteran's 
mental state was the intervening traumatic brain injury that 
the Veteran suffered in 2003.  After considering the totality 
of the Veteran's circumstances, the examiner concludes that 
depression is secondary to the Veteran's alcohol dependence.  

The record also contains VA mental health notes dating from 
November 2007 to April 2008, all of which provide a diagnosis 
of alcohol and substance induced depression or mood disorder.  
The treatment reports note that the Veteran has experienced 
various physical and emotional traumas, but there is no 
indication that any of the examiners relate the Veteran's 
depression to his service-connected diabetes mellitus, type 
II.

With consideration of all of the above, the Board finds great 
probative value in the March 2008 C&P examiner's conclusion, 
and, in light of the other evidence of record, the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the Veteran's position.  Wray v. Brown, 7 Vet. App. 
488, at 492-93 (1995).

Finally the Board notes the Veteran's statements that he 
suffers from depression and while the Veteran as a lay person 
is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Veteran's statements are afforded no probative 
value with respect to the medical question of whether his 
depression is related to his diabetes mellitus, type II.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for depression.  In this regard, the 
medical evidence shows a current diagnosis of depression; 
however, the medical opinion provides a negative nexus 
relationship between the Veteran's current disability and his 
service-connected diabetes mellitus, type II.  The Board 
concludes that the weight of the probative evidence, 
including the March 2008 C&P examiner's opinion, is against 
any nexus between any current diagnosis of depression and the 
Veteran's service-connected diabetes mellitus, type II.  The 
Board has considered the benefit of the doubt rule; however, 
as a preponderance of the evidence is against this claim such 
rule does not apply and the claim must be denied.  38 
U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990)


ORDER

Entitlement to service connection for depression as secondary 
to service-connected diabetes mellitus, type II, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


